March 26, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
   IN THE MATTER OF THE MARRIAGE OF APRIL A. DISHAW AND
   DONALD J. DISHAW, JR. AND IN THE INTEREST OF D.J.D., H.A.D.,
                 A.B.D., AND D.L.D., CHILDREN

NO. 14-14-00811-CV

                     ________________________________

       Today the Court heard the parties’ agreed motion to vacate the judgment
signed by the court below on July 8, 2014. Having considered the motion and
found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for entry of a judgment in accordance with the parties’
settlement agreement.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.